     Case: 1:16-cv-03927 Document #: 88 Filed: 08/01/19 Page 1 of 1 PageID #:778

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Ehab Salem
                                     Plaintiff,
v.                                                      Case No.: 1:16−cv−03927
                                                        Honorable John J. Tharp Jr.
Legal Liaison Service, et al.
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 1, 2019:


       MINUTE entry before the Honorable John J. Tharp, Jr:Status and motion hearing
held. Defendant Legal Liaison Service did not appear. Plaintiff's motion for default
judgment [86] against Legal Liaison Service is granted. Enter Order. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
